SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New facts on the discovery of Carcará Rio de Janeiro, August 13, 2012 – Petróleo Brasileiro S.A. – Petrobras announces the new facts obtained with the continuance of the drilling of well 4-SPS-86B (4-BRSA-971-SPS), which is testing the Carcará prospect, on Block BM-S-8 in the ultra-deep waters of the pre-salt in the Santos Basin. The discovery has been previously announced on March 20, 2012. Located 232 km off the coast of São Paulo State, in water depths of 2,027 meters, the in progress drilling is occurring inside the oil zone, 6,213 m deep, with the purpose of determining the total thickness of the oil reservoirs, as well as the presence of deeper pay zones. It has been collected new oil samples up to a depth of 6,131 meters, which have proven a good 31 o API oil quality. The well has also proven that the carbonate reservoirs carry outstanding porosity and permeability characteristics. The in progress drilling has already confirmed an over 400-meter column of oil, featuring mostly continuous and connected reservoirs. The consortium will continue to perform the necessary activities and investments to evaluate the area, according to the Evaluation Plan approved by the ANP - Agência Nacional do Petróleo, Gás Natural e Combustível (Brazilian National Oil, Natural Gas and Biofuels Agency). The consortium is operated by Petrobras (66%) in partnership with Petrogal Brasil (14%), Barra Energia do Brasil Petróleo e Gás Ltda. (10%) and Queiroz Galvão Exploração e Produção S.A. (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 13, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
